DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sammoura et al. (US Pub No. 2019/0076114).
With regards to claim 1, Sammoura et al. disclose an ultrasound probe comprising a pMUT array (105) in which a plurality of pMUTs (600a, 600b) are arranged (paragraph [0098]; Figure 6A), wherein:
the plurality of pMUTs include a plurality of first pMUTs (600a) for ultrasound transmission, and a plurality of second pMUTs (600b) for ultrasound wave reception, each second pMUT having a structure different from that of each first pMUT (paragraph [0098], referring to one or more PMUTs 600a are configured for transmitting ultrasonic waves and one or more PMUTs 600b are configured for receiving waves; paragraph [0101], referring to the PMUTs 600a including a “different type of piezoelectric material” 
a cell region of each first pMUT and a cell region of each second pMUT are separated from each other in an ultrasound wave radiation plane (see Figures 6B,6C and 6D, note that the first pMUT (600a) and the second pMUT (600b) are in the same plane (i.e. ultrasound wave radiation plane) but separated from eachother/do not overlap).
wherein each first pMUT has a diaphragm structure and transmits ultrasound waves by a deflection vibration mode (paragraphs [0065]-[0066], referring to the vibrations of the PMUT element generating ultrasonic waves; paragraph [0159]) and
each second pMUT has a non-diaphragm structure (i.e. piezoelectric layers 605, 610) and receives ultrasound waves by a thickness vibration mode (paragraph [0106], referring to the bimorph actuator in the device which includes the second pMUT (600b) and which bends in one direction or the other (i.e. vibrate in the thickness direction) when suitable actuation voltages are applied, thus operating in a thickness vibration mode Figure 6D).
With regards to claim 2, Sammoura discloses that each first pMUT (600a) has a structure in which a first lower electrode (i.e. 412 on the 600a side), a first piezoelectric body (415a) and a first upper electrode (i.e. 414 on the 600a side) sequentially stacked on a substrate (470 or 305) (paragraphs [0103]-[106]; Figures 6C, 6D); each second pMUT (600b) has a structure in which a second lower electrode (i.e. 412 on the 600b side), a second piezoelectric body (i.e. 415b) and a second upper electrode (i.e. 414 on the 600b side) are sequentially stacked on the substrate (470 or 305) (paragraphs 
With regards to claims 3 and 4, Sammoura discloses that the first piezoelectric body (415a) is formed of an inorganic piezoelectric material, wherein the inorganic piezoelectric material is lead zirconate titanate (PZT) (paragraph [0101], referring to the the PMUTs that are configured for transmitting ultrasonic energy being formed of lead zirconate titanate).
	With regards to claim 13, Sammoura discloses that the pMUT array includes: an electronic circuit substrate (460 or 605/610) configured to drive and control a piezoelectric element  of each first pMUT and a piezoelectric element of each second pMUT, a piezoelectric element portion including one substrate (430) on which the piezoelectric elements are each formed; and a connector (470) interposed between the electronic circuit substrate and the piezoelectric element substrate, wherein the electronic circuit substrate and the piezoelectric element substrate are physically and electrically connected with each other by the connector (paragraphs [0065]-[0066]; Figures 4A, 6A,6D).
	With regards to claim 14, Sammoura discloses that the pMUT array includes an electronic circuit substrate (i.e. printed circuit board 1105) configured to drive and control a piezoelectric element of each first pMUT and a piezoelectric element of each second pMUT; the piezoelectric elements are formed on the electronic circuit substrate with an insulation layer (i.e. dielectric material 1120) interposed between the 
	With regards to claim 15, Sammoura discloses an ultrasound diagnosis apparatus comprising: the ultrasound probe (105) according to claim 1 (see rejection of claim 1 and paragraphs [0015], [0056], [0058], referring to array of PMUTs, which may reside in a device, scanning a region inside the human body with transmitted waves, the transmitted waves being “transmitted ultrasonic waves), thus the array residing in a device forms an ultrasound probe); and an ultrasound diagnostic apparatus main body (110) to which the ultrasound probe is connected (i.e. at least electronically connected it that it receives signals from the PMUT array and/or connection via the interface system which may include one or more wired or wireless interfaces between the control system (110) and one or more elements of the array of PMUTs (105)), the ultrasound diagnostic apparatus main body being configured to generate an ultrasound image based on an ultrasound signal from the ultrasound probe (paragraphs [0047], [0056], referring to the wired/wireless interface between the array (105) and the control system (110); paragraph [0058], referring to determining the target location being based on received ultrasonic waves that are reflected from or transmitted from the target location; paragraphs [0050]-[0052], [0073], [0138], referring to the receive-side beam forming, in which return signals are used to generate an image/ultrasonic imaging and wherein the control system receives and processes data from the array of PMUTs).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 s/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura as applied to claim 2 above, and further in view of Erkamp et al. (US Pub No. 2017/0172618).
With regards to claim 5, as discussed above, Sammoura meets the limitations of claim 2.  However, they do not specifically disclose that the second piezoelectric body is formed of an organic piezoelectric material, wherein the organic piezoelectric material is polyvinylidene fluoride (PVDF) resin.
Erkamp et al. disclose that PVDF piezoelectric materials, which are formed from PVDF resin material, can be used for the sensor for receiving ultrasonic energy, wherein PVDF has a favorable behavior even at the lower frequencies and has a much higher bandwidth and thus will not distort the transient behavior as much (Abstract; paragraphs [0081]-[0083]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second piezoelectric body of Sammoura be formed of an organic piezoelectric material, wherein the organic piezoelectric material is polyvinylidene fluoride (PVDF) resin, as taught by Erkamp et al., as PVDF has a favorable behavior even at the lower frequencies and has a much higher bandwidth and thus will not distort the transient behavior as much (paragraphs [0081]-[0082]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura as applied to claim 1 above, and further in view of Courtney et al. (US Pub No. 2016/0045184), as evidenced by Fukutani et al. (US Pub No. 2018/0242849).

Courtney et al. disclose that ultrasound imaging transducer stacks provided for ultrasonic imaging which can be realized for the reception of ultrasonic signals, wherein, according to the usual rules in transducer stack design known by individuals skilled in the art, the piezoelectric layer thickness ranges between ¼ and ½ of an operational wavelength and is determined based on the mass loading of the piezoelectric layer due to the acoustic impedance of the adjacent layers (Abstract; paragraph [0239]; note that the thickness of the receiving piezoelectric body is therefore t=1/4*operational_wavelength).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the thickness t of the second piezoelectric body be t = ¼ * operational wavelength, as taught by Courtney et al., in order to be consistent with the usual rules in transducer stack design (paragraph [0239]).
Further, as is known to one ordinary skill in the art, the operational_wavelength is equal to V/Fmax, wherein Fmax represents a maximum frequency in an ultrasound wave frequency band that is used and V represents a sound velocity in the piezoelectric body.  This well-known relationship is evidenced by Fukutani et al. (see paragraph [0040] and Eq. 7).  Therefore, the thickness t of the second piezoelectric body of the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura as applied to claim 1 above, and further in view of Saulnier et al. (US Pub No. 2015/0244473) .
With regards to claim 8, as discussed above, Sammoura meets the limitations of claim 1.  However, they do not specifically disclose that each first pMUT has at least one resonance point in a frequency band; and each second pMUT does not have a resonance point in a frequency band.
Saulnier et al. disclose mixed resonance arrays, wherein using different resonances for different transducer elements makes it possible to have multiple effective channels through a single substrate (paragraph [0109]; note that a first transducer type would thus have at least one resonance point in a frequency band and the second transducer type would not have the same resonance point in the same frequency band due to the mixed resonances).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each first pMUT of Sammoura have at least one resonance point in a frequency band and each second pMUT not have a resonance point in a frequency band (i.e. not have the resonance point in the frequency band), as taught by Saulnier et al., in order to have multiple effective channels through a single substrate (paragraph [0109]).   

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura as applied to claim 1 above, and further in view of Ona et al. (US Pub No. 2009/0204001).
With regards to claim 11, as discussed above, Sammoura meets the limitations of claim 1.  However, they do not specifically disclose that a center-to-center distance L of cells of the first pMUT and the second pMUT adjacent to each other is L <= wavelength_c/2, wherein wavelength_c represents a wavelength in a living body with respect to a center frequency Fc of an ultrasound wave frequency band that is used.
Ona et al. disclose an ultrasonic probe, wherein the ultrasound array forms a sharp ultrasonic beam and is designed such that an interval I between adjacent vibration elements (22) is equal to 50 um and the transmitted ultrasonic waves of all the vibration elements are at 10MHz (paragraph [0059]-[0060]).  With a sound velocity of 1530m/sec at a frequency of 10MHz, the upper limit of the center-to-center distance L would amount to 76.5 um, which is larger than the disclosed pMUT spacing of 50um, and thus the distance of 50um is less than half the wavelength*c.
Before the effective filing date of the claimed invention, it would have bene obvious to one of ordinary skill to have the center-to-center distance L of cells of the first pMUT and the second pMUT adjacent to each other be L = 50 um (and thus L <= wavelength*c/2, wherein wavelength*c represents a wavelength in a living body with respect to a center frequency Fc of an ultrasound wave frequency band that is used, as taught by Ona et al., in order to provide an ultrasound array design such that a sharp ultrasonic beam can be formed (paragraph [0059]).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura as applied to claim 1 above, and further in view of Robinson (US Pub No. 2011/0213251).
With regards to claim 12, as discussed above, Sammoura meet the limitations of claim 1.  However, they do not specifically disclose that the plurality of pMUTs are divided into a plurality of channels and a number of the plurality of first pMUTs and a number of the plurality of second pMUTs in each channel are different from each other.  
Robinson discloses a microbeamformer integrated circuit which has sixty-four microbeamformer channels which may be utilized with a 64-element or 128-element array transducer and which provides an efficient and economical way for processing signals that accommodates arrays of different numbers of transducer elements (Abstract; paragraphs [0003]-[0004]).  As can be seen in Figure 1, for a 64-element array, there is a channel and pulser associated with each transducer element of the array (i.e. 64 channels associated with the transducer elements for transmission, with a one-to-one correspondence between each transmission transducer element and each channel), wherein the echo signals received by the transducer elements of the array (12) are coupled to eight microbeamformer (14), each microbeamformer having eight channels to process the signals received from eight transducer elements (paragraphs [0004], [0017], Figure 1; note that there is one of a plurality of first transducer transmission elements for each channel and there is 8 of a plurality of second transducer elements for receiving signals for each channel, and thus the number of the first plurality and a number of the second plurality  in each channel are different from each other; Figure 1).  
.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. 
With regards to Sammoura, Applicant argues that Sammoura fails to disclose that a first pMUT has a diaphragm structure and a second pMUT has a non-diaphragm structure.  Specifically, Applicant argues that there is no teaching in Sammoura that the first pMUT should have a diaphragm structure and the second pMUT should have a non-diaphragm structure, pointing to Figure 6D which shows both the first and second pMUTs 600a, 600b having a diaphragm structure.
Examiner respectfully disagrees and first notes that the broadest reasonable interpretation of the limitation “wherein each first pMUT has a diaphragm structure…” is that the first pMUT has a structure/element corresponding to a diaphragm and the broadest reasonable interpretation of the limitation “…and each second pMUT has a non-diaphragm structure..” is that each second pMUT has a structure/element that does not correspond to a diaphragm.  Further, the claims do not set forth that the second not have a structure corresponding to a diaphragm, but only that the second pMUT has a non-diaphragm structure (i.e. the second pMUT requires a structure/element that is not a diaphragm, but the claim does not require that the second pMUT must not include a diaphragm).  In view of this, Sammoura does meet the limitation.  Specifically, as admitted by Applicant in pg. 8, 5th paragraph of their filed arguments on 1/5/22, both the first pMUT 600a and second pMUT 600b have a diaphragm structure (i.e. 415a, 415b; Figure 6D).  Further, both the first pMUT 600a and the second pMUT 600b have a structure (i.e. 605, 610, or any element that does not correspond to the diaphragm (415a, 415b)) that does not correspond to the diaphragm structure (415a, 415b) (i.e. “non-diaphragm structure”).  Therefore, Sammoura does disclose that each first pMUT (600a) has a diaphragm structure (415a) and transmits ultrasound waves by a deflection vibration mode (paragraphs [0065]-[0066], referring to the vibrations of the PMUT element generating ultrasonic waves; paragraph [0159]; Figure 6D) and each second pMUT (600b) has a non-diaphragm structure (i.e. 605, 610, or any element/structure that does not correspond to the diaphragm structure (415b)) and receives ultrasound waves by a thickness vibration mode (i.e. mode wherein vibration occurs in the thickness direction) (paragraph [0106], referring to the bimorph actuator in the device which includes the second pMUT (600b) and which bends in one direction or the other (i.e. vibrate in the thickness direction) when suitable actuation voltages are applied, thus operating in a thickness vibration mode Figure 6D).
With regards to claim 16, Applicant argues that the substrate is the same thickness for all pMUTs in Sammoura and thus the prior art does not disclose the feature of claim 16.  
not require that the thin film part only corresponds to the first pMUTs and the thick film part only corresponds to the second pMUTs.  Therefore, Sammoura does meet the limitations of claim 16 as Sammoura discloses in paragraph [0109] and depicted in Figures 6A-6G that both first and second pMUTs (600a,b) are disposed on the same substrate (305 which is formed by a thin substrate mounted on a thicker substrate), and thus a thin film part (i.e. thin substrate) of the substrate in portions corresponds to the first pMUTs (as well as the second pMUTs) and a thick film part (i.e. thicker substrate) of the substrate corresponds to the second pMUTs (as well as the first pMUTs).
The claims therefore remain rejected under Sammoura.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793